In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00142-CR
                                                ______________________________
 
 
                         RANDOLF SAMUEL FRANKLIN, II,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 264th
Judicial District Court
                                                               Bell County, Texas
                                                            Trial
Court No. 67603
 
                                                           
                                       
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Randolf
Samuel Franklin, II,[1]
appeals from his conviction on a charge of burglary of a habitation, resulting
in a twenty-year sentence of imprisonment.  In a companion case, Franklin also appealed
from a conviction for theft from a person. 
He has filed a single brief, in which he raises an issue common to both
of his appeals.  Franklin argues that the
trial court erred in refusing to allow his court-appointed attorney to withdraw
on the day of trial, rendering his plea involuntary.
            We addressed
this issue in detail in our opinion of this date on Franklin’s appeal in cause
number 06-11-00141-CR.  For the reasons
stated therein, we likewise conclude that error has not been shown in this
case.
            We affirm the
trial court’s judgment.
 
 
            
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          November
1, 2011
Date Decided:             November
15, 2011
 
Do Not Publish




[1]Originally appealed to the Third Court of Appeals,
this case was transferred to this Court by the Texas Supreme Court pursuant to
its docket equalization efforts.  See Tex.
Gov’t Code Ann. § 73.001 (West 2005). 
We are unaware of any conflict between precedent of the Third Court of
Appeals and that of this Court on any relevant issue.  See
Tex. R. App. P. 41.3.